The Opinion of the Court was delivered by Treat, C. J. The bill of exceptions discloses this state of case. The plaintiff claimed title as purchaser at a sheriff’s sale on an execution against the defendant. -He read in evidence the judgment and execution, without objection. He then offered in evidence the sheriff’s deed, which was objected to on the ground of a variance between the judgment read in evidence, and the judgment recited in the deed. The Court overruled the objection, and admitted the deed in evidence. That decision is assigned for error. The record of the judgment is not before us, and we cannot therefore determine whether there was a variance between it and the sheriff’s deed. The clerk has copied a judgment into the transcript, but that, as this Court has repeatedly decided, does not make- it a part of the record of the case. It should appear in the bill of exceptions. Saunders v. McCollins, 4 Scam. 419; Corey v. Russell, 3 Gilm. 366; Edwards v. Patterson, (ante, 126.) There was no error in the other decisions of the Court. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.